DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.
Claim status
3.	Claims 1 and 4 are pending; claim 1 is independent. Claims 2, 3 and 5 have been cancelled.
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

6.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (US 2015/0355768) provided by the applicant’s IDS, in view of Watanabe (US 20160011633), and further in view of Moser (US 2014/0203953).
Regarding claim 1, Kuwahara teaches a touch screen panel mounted on a display device for a game system (fig. 1A/B and Para 0081, wherein a touch panel 16 is provided on the front surface of the display panel 14. Figs 9-15, game system), 
the touch screen panel comprising:
a touch panel including a plurality of transparent electrodes for sensing an electrical signal generated in a touch area (figs 3, 4 and Pars 0099-0104, wherein the touch panel 16 comprising the ITO transparent electrodes 1600 and 1602), and having one or more holes formed therein (fig. 2 and Par 0092, wherein, the display panel 14 and the touch panel 16 are formed with the hole 32 that penetrates them);
wherein a manipulation button to manipulate the game system is provided in the one or more holes (fig. 2 and Para 0092, wherein the display panel 14 and the touch panel 16 are formed with the hole 32 that penetrates them, and the first operation stick 18a is provided in a manner that the shaft portion 1802 passes the hole 32); and
a conductive member provided at a peripheral part of the one or more holes in order to electrically connect transparent electrodes electrically separated by the one or more holes formed in the touch panel (fig. 4A and Para 0101, wherein the ITO transparent electrodes 1600 and 1602 may be respectively divided in the portion of the 
wherein the touch panel includes:
a first electrode layer having one or more first electrode lines which electrically connect the plurality of transparent electrodes in a first direction: and a second electrode layer provided below the first electrode layer and having one or more second electrode lines which electrically connect the plurality of transparent electrodes in a second direction orthogonal to the first direction (fig. 3A/B and Para 0099, wherein, in the touch panel 16, an ITO film 1600 is provided independently in an X-axis direction and an ITO film 1602 in Y-axis direction, which is perpendicular to X-axis direction),
wherein the conductive member is formed to electrically connect the first electrode lines disconnected by the hole formed in the first electrode layer and electrically connect the second electrode lines disconnected by the hole formed in the second electrode layer (fig. 4A and Para 0101, wherein the ITO transparent electrodes 1600 and 1602 may be respectively divided in the portion of the hole 32 and divided portions may be connected to each other by a metal wire (metal wiring));
wherein the touch screen panel further includes:
a display panel which is provided below the touch panel and outputs a video image (fig. 2, the display panel 14 and the touch panel 16 and figure 9-15 to display moving images) and 
wherein the manipulation button is provided in the one or more holes formed in the touch panel (fig. 2 and Para 0092, wherein the display panel 14 and the touch panel 
Kuwahara does not expressly disclose the italicized portions of: wherein the touch screen panel further includes: a cover glass unit provided above the touch panel and having one or more holes formed in an area corresponding to an area in which the one or more holes of the touch panel are formed; a display panel which is provided below the touch panel and outputs a video image through the cover glass unit and wherein the manipulation button is provided in the one or more holes formed in the cover glass unit.
However, Watanabe disclosed in figs 6a/b and Paras 0094-0099, wherein a touch panel 50 and a transmissive cover (front plate) 52 are provided on the viewer's side of the liquid crystal display panel 10 of electronic devices 102 (fig. 6a) and 104 (fig. 6b). The transmissive cover 52 is typically made of transmissive glass or a resin material which can see through it. The front part 30A of the input device 30 protrudes from the surface of the touch panel 50 and the transmissive cover 52 (fig. 6b).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the touch screen panel of Kuwahara by incorporated the teaching of Watanabe to include a cover glass with a hole to locate an input device in order to cover at least a portion of the display panel (Para 0020, Watanabe). 
Kuwahara in view of Watanabe does not expressly disclose the italicized portions of:  wherein the touch screen panel further includes: a display panel which is provided below the touch panel and outputs a video image through the manipulation button and but also the manipulation button.
However, Moser disclosed in figs 16, 16A, 17 and Paras 0131-0134, wherein the keycap 161 is made of transparent plastic, glass or other transparent material. Central keycap portion 162 is largely transparent, so that the user can readily see through it. Layers 168, 169 and 170 are fully or partially transparent (except possibly on the conductive pads 172 and 173 and/or conductive traces), thereby providing user visibility to at least portions of LCD display 171. LCD display 171 can be used to display a key symbol associated by a tablet computer with keycap 161.In fig. 16A, the letter Q seen on the center is actually displayed on LCD 171 located underneath keycap 161 and layers 168, 169 and 170.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the touch screen panel of Kuwahara in view of Watanabe by incorporated the teaching of Moser to include LCD display which is provided below a transparent keycap to display a key symbol associated by a tablet computer with keycap in order to improve the keyboard input of the tablet computer (Para 0002, Moser).
	
7.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (US 2015/0355768), in view of Watanabe (US 20160011633), in view of Moser (US 2014/0203953) and further in view of Dam KR 20160020044, using English translation.
Regarding claim 4, Kuwahara in view of Watanabe and in view of Moser teaches the touch screen panel of claim 1, wherein the conductive member is at the peripheral part of each of the one or more holes (fig. 4A and Para 0101, wherein the ITO transparent electrodes 1600 and 1602 may be respectively divided in the portion of the hole 32 and divided portions may be connected to each other by a metal wire (metal wiring), Kuwahara).
Kuwahara in view of Watanabe and in view of Moser does not expressly disclose the conductive member is formed of silver (Ag) or copper (Cu).
However, Dam fig. 2D, description, Page 4 and Para 3, wherein the conductive material 160 may be, for example, Ag, Au or Cu.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the touch screen panel of Kuwahara in view of Watanabe and in view of Moser by incorporated the teaching of Dam to form the conductive member from (Ag) or copper (Cu) in order to get a predictable result. 
 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Natori (US 2009/0051636), relates to a display device, and in particular, to an active matrix type display device having a non-display region, for example a window portion, in the display portion.
B.	Kwon (US 20180124898), relates to a display panel having at least one through-hole disposed in the non-display area and penetrating the display panel, and an insertion member disposed in the through-hole and having a hollow space therein
C.	Lynch (US 2010/0079403), relates to portable electronic devices and, more particularly, to a structure which enables touch-sensitive areas of a touchscreen to be activated. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        9/20/2021


/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625